     Case 4:21-cv-00335-SDJ Document 1 Filed 04/28/21 Page 1 of 5 PageID #: 1




                                In the United States District Court
                                 for the Eastern District of Texas
                                        Sherman Division

Medeia, Inc.                                    §
  Plaintiff,                                    §
                                                §
v.                                              §     Civil Action No.: 4:21-cv-335
                                                §
Evoke Neuroscience, Inc., and                   §
Sandeep Suresh                                  §
   Defendants.
                           Defendants’ Notice of Removal

     Defendants Evoke Neuroscience, Inc. and Sandeep Suresh hereby file this Notice of

Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In support of this Notice and in

compliance with the requirements for removal, Defendants would show the following:

                                        Factual Background

1.      On March 22, 2021, Plaintiff Medeia, Inc. filed this action in the 211th District

Court of Denton County, Texas, styled “Medeia, Inc. v. Evoke Neuroscience, Inc., and

Sandeep Suresh” and bearing Cause No. 21-2190-211. See Exhibit 3, Plaintiffs’ Original

Petition. This action is pending and has not been dismissed.

2.      Defendants Evoke Neuroscience, Inc. and Sandeep Suresh were served with

citation in this lawsuit on March 29, 2021 when counsel for defendants voluntarily

accepted service. Accordingly, pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is

timely because Evoke Neuroscience and Suresh have filed this Notice of Removal

within 30 days of the date they received the initial pleadings and summons, and within

one year of the date on which the underlying State Court Action was commenced.




Defendants’ Notice of Removal                                                           1
1384.71269/1581477
     Case 4:21-cv-00335-SDJ Document 1 Filed 04/28/21 Page 2 of 5 PageID #: 2




                                    Grounds for Removal

3.      The district courts of the United States have original jurisdiction over this action

based on diversity of citizenship among the parties, in that every defendant is now, and

were at the time the action was commenced, diverse in citizenship from every plaintiff.

28 U.S.C. § 1332(a), 28 U.S.C. § 1441. No defendant is or was at the time this suit was

commenced a citizen of the State of Texas.

4.      As set forth in its Petition, Plaintiff Medeia, Inc. is a corporation incorporated

under the laws of the State of Florida, having its principal place of business at the time

this action was commenced in the State of California.

5.      Defendant Evoke Neuroscience, Inc. is a corporation incorporated under the laws

of the State of Delaware, having its principal place of business now and at the time this

action was commenced in the State of New York. Evoke Neuroscience, Inc. is now and

was at the time this action was commenced a citizen of the States of Delaware and New

York.

6.      Defendant Sandeep Suresh is an individual domiciled in the State of New Jersey.

Sandeep Suresh is a citizen of the State of New Jersey, both now and at the time this

action was commenced.

7.      Plaintiff Medeia alleges that Sandeep Suresh, as an employee of Evoke

Neuroscience, Inc. published false and disparaging information about Medeia and

tortiously interfered with Medeia’s prospective business relations. Ex. 7, Plaintiff’s First

Amended Petition, at ¶¶ 10-26. According to its petition, Medeia seeks damages in




Defendants’ Notice of Removal                                                              2
1384.71269/1581477
      Case 4:21-cv-00335-SDJ Document 1 Filed 04/28/21 Page 3 of 5 PageID #: 3




excess of $500,000. Ex. 7 at ¶ 27. The amount in controversy in this action therefore

exceeds the sum of $75,000.

8.       To date, none of the parties has filed a jury demand.

9.       Removal of this action is proper under 28 U.S.C. § 1441 because it is a civil action

brought in state court, and the federal district courts have original jurisdiction over the

subject matter under 28 U.S.C. § 1332 because the plaintiff and defendants are diverse in

citizenship, the amount in controversy exceeds $75,000, and none of the defendants are

citizens of Texas.

10.      Defendants Evoke Neuroscience, Inc. and Sandeep Suresh filed their Special

Appearance and Original Answer Subject to Special Appearance on April 19, 2021. See

Exhibits 5 and 6.

11.      This Notice of Removal is brought on behalf of all defendants.

                                        Removal Venue

12.      Venue is proper in this United States District Court for the Eastern District of

Texas, Sherman Division, because it is the judicial district and division in which the

underlying state court action is pending. 28 U.S.C. § 1441(a).

                           Notice to State Court Regarding Removal

13.      Promptly after the filing of this Notice of Removal, Defendants will give written

notice thereof to all adverse parties, and will file a copy of the Notice of Removal with

the Clerk of the 211th District Court of Denton County, Texas. 28 U.S.C. § 1446(d).

                                Attachments to Notice of Removal

14.      In compliance with 28 U.S.C. § 1446(a) and Local Rule 81, Defendants have

Defendants’ Notice of Removal                                                               3
1384.71269/1581477
      Case 4:21-cv-00335-SDJ Document 1 Filed 04/28/21 Page 4 of 5 PageID #: 4




attached true and correct copies of the following documents to this Notice of Removal:

         Exhibit            Description

         Exhibit 1          Civil Cover Sheet

         Exhibit 2          Copy of State Court Docket Sheet1

         Exhibit 3          Plaintiffs’ Original Petition

         Exhibit 4          Citation of Evoke Neuroscience, Inc. and Citation to Sandeep
                            Suresh

         Exhibit 5          Defendants’ Special Appearance

         Exhibit 6          Defendants’ Original Answer Subject to Special Appearance

         Exhibit 7          Plaintiff’s First Amended Original Petition

         Exhibit 8          Additional Information Required for Removal

15.      Defendants Evoke Neuroscience, Inc., and Sandeep Suresh request that this

Court remove this action to the United States District Court for the Eastern District of

Texas, Sherman Division based on diversity jurisdiction under 28 U.S.C. §§ 1332, 1441,

and 1446, and for such other relief to which Defendants may show themselves to be

justly entitled.




1Defendants herein file an uncertified copy of the state court’s docket sheet because counsel was unable
to timely secure a certified copy due to COVID-19 restrictions in Denton County. Defendants will
supplement with a certified copy upon receipt from the Denton County District Clerk.

Defendants’ Notice of Removal                                                                              4
1384.71269/1581477
   Case 4:21-cv-00335-SDJ Document 1 Filed 04/28/21 Page 5 of 5 PageID #: 5




                                             Respectfully submitted,

                                             Touchstone, Bernays, Johnston,         Beall,
                                             Smith & Stollenwerck, L.L.P

                                             /s/ R. Wayne Gordon
                                                 R. Wayne Gordon- 08206500
                                                 Marc Tolliver – 24079646
                                                 Amie P. Fordan - 24036580
                                                 1717 Main Street, Suite 3400
                                                 Dallas, Texas 75201
                                                 214-741-1166
                                                 214-741-7548 (fax)
                                                 wayne.gordon@tbjbs.com
                                                 marc.tolliver@tbjbs.com
                                                 amie.fordan@tbjbs.com
                                             Attorneys for Evoke Neuroscience, Inc.
                                             and Sandeep Suresh



                                  Certificate of Service

    This is to certify that this Notice of Removal has been served on all counsel of record
for the other parties via the Court’s electronic filing system and email pursuant to the
Federal Rules of Civil Procedure on this 28th day of April 2021.

                                             /s/ R. Wayne Gordon
                                             R. Wayne Gordon




Defendants’ Notice of Removal                                                             5
1384.71269/1581477
